FILED
                             NOT FOR PUBLICATION                            JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAYIS ASATRYAN,                                  No. 09-73602

               Petitioner,                       Agency No. A075-714-418

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Mayis Asatryan, a native of Iran and citizen of Armenia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d

988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Asatryan’s motion to reopen

because it was untimely, see 8 C.F.R. § 1003.2(c)(2), and Asatryan failed to

present sufficient evidence of changed circumstances in Armenia to qualify for the

regulatory exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d at 996-97 (evidence of changed

circumstances insufficient in light of underlying adverse credibility determination).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73602